Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	In the information disclosure statement of 14 October 2022, applicants cite two members of the same patent family. Cited references JP 2013-125600 and US 2015/0225350 are members of the same patent family and JP 2013-125601 and US 2015/0053883 are members of the same patent family. In both of these instances, the US member has been considered and the Japanese member has a line drawn through it as a cumulative  reference. 
Drawings
The drawings were received on 14 October 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
There is not teaching or suggestion in the art of record of a ferrite sintered magnet comprising at least Fe, Ca, B and Si, M-type ferrite grains and Ca and Si containing multiple-crystal grain boundaries surrounded by three or more ferrite grains, where the amount of B in the magnet is 0.005-0.9 mass% in terms of B2O3 and the molar ratio of Ca to Si in the grain boundaries is greater than 0.1 and less than 0.9. The closet art of record are CN 111755193 and US 2013/0285779 which teach a ferrite sintered magnet comprising at least Fe, Ca, B and Si, M-type ferrite grains and Ca and Si containing multiple-crystal grain boundaries surrounded by three or more ferrite grains. Both references are silent as the molar ratio of Ca to Si in the taught Ca and Si containing multiple-crystal grain boundaries and there is no guidance in the art for determining this ratio from the teachings in the references. Furthermore, the molar ratio of Ca to Si in the taught Ca and Si containing multiple-crystal grain boundaries is not a result-effect variable and thus one cannot predict or a assume that of all ferrite sintered magnet comprising at least Fe, Ca, B and Si, M-type ferrite grains and Ca and Si containing multiple-crystal grain boundaries produced by the same process will necessarily have a molar ratio of Ca to Si in the taught Ca and Si containing multiple-crystal grain boundaries that at least overlaps the claimed range. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/29/22